ON REHEARING. McCulloch, C. J. It is urged that we erred in the assumption of fact that the defendant received and transmitted an “order” for whiskey. The recital of the agreed statement of facts is that at the time and place named, the defendant “was about to take a train to Helena, Ark., and that J ames Hobart approched him and requested that he purchase for him, the said James Hobart, in Helena, four quarts of whiskey, ’ ’ and the defendant went to Helena, purchased the whiskey from a licensed liquor dealer, and carried it back to Marianna and delivered it to Hobart.  (6) An order, speaking in commercial 'terminology, is merely a proposal or request, and that is the sense in which the word is used in the statute. One of the definitions given by Webster is: “A commission to purchase, sell or supply goods. ’ ’ The request of Hobart therefore amounted to an order. The statute does not require that the order be in writing. In fact, the language of the statute, read as a whole, excludes the idea that the order must be in writing before there can be a violation of law. Under any other interpretation of the word, the liquor dealer himself would not be guilty of any violation by receiving a verbal order for whiskey in prohibition territory. If the request to purchase liquor would not amount to an order within the meaning of the statute, then that clause of the statute is meaningless and without any force whatever, for the preceding clause makes it unlawful for one who is in fact the agent of a liquor dealer to solicit or receive an order in prohibition territory. The purpose of the statute is to prohibit subterfuge by declaring one who receives an order to be the agent of any dealer to whom the order may be transmitted. Thus the law of agency is changed by the statute and the statutory definition of tbe word “agent” is applied to tbe circumstances described. We adhere to our former conclusion that tbe facts stated in tbe opinion make oút a case against tbe defendant for receiving an order in prohibition territory. Rehearing is denied.